 

EXERCISE OF OPTION

AND

AMENDMENT TO FARMOUT AGREEMENT

 

A.           Reference is here made to that certain Farmout Agreement dated July
23, 2012 (herein referred to as the “Farmout Agreement”), by and between Bancorp
Holdings, LLC, Carrier Acquisitions, LLC, and LHMF, LLC (herein referred to as
“Farmors”) and Richland Resources Corporation, Sun Delta, Inc., and Amerril
Energy, LLC (herein referred to as “Farmees”).

 

B.           Reference is also made to that certain Option Agreement dated July
23, 2012, (herein referred to as the "Option Agreement") whereby Farmees granted
an option to Leon County Minerals, LLC to purchase a percentage interest in the
ownership interest of Farmees in the Farmout Agreement.

 

C.           Leon County Minerals, LLC has this day assigned its interest in the
Option Agreement to Steadfast Resources, LLC, a Nevis limited liability company
(herein referred to as (“Steadfast”).

 

D.           Leon County Minerals, LLC has requested that the parties to the
Farmout Agreement consent to and ratify said assignment.

 

E.           As recipient of said assigned interest, Steadfast wishes to
exercise its rights under the Option Agreement, on the condition that the
Farmout Agreement is amended as hereinafter set forth.

 

F.           To induce Steadfast to join in the Farmout Agreement, Farmors and
Farmees have agreed to amend the terms of the Farmout Agreement as hereinafter
set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned do hereby agree to the
following:

 

1.Farmors and Farmees do hereby consent to and ratify the assignment dated of
even date herewith, from Leon County Minerals, LLC to Steadfast, of Leon County
Minerals, LLC’s interest in the Option Agreement.

 

2.Steadfast does hereby exercise its option under the Option Agreement to
purchase a 50% interest in Farmees ownership interest in the Farmout Agreement
and has this day remitted to Farmees a cash sum of $250,000.00, the receipt of
which is hereby acknowledged by Farmees.

 

3.Farmors, Farmees and Steadfast agree that the Farmout Agreement is hereby
amended so that 100% of the expenses of drilling the Test Well, and any
substitute well, shall be borne solely by Farmees and Steadfast and allocated
between them as follows:

 

Exercise of Option and

Amendment to Farmout Agreement

Page 1 of 3

 

 

 

 

Farmees:   50.00%        Steadfast:   50.00%        Total:   100.00%

 

4.          After production on the Test well, or any substitute well, is
achieved, costs and revenues will be allocated:

 

   Working Interest   Net Revenue Interest            Farmors:   18.75000% 
 14.06250%             Richland:   13.53700%   10.15275%             Sun Delta: 
 13.54400%   10.15800%             Amerril   13.54400%   10.15800%            
Steadfast   40.62500%   30.46875%             Farmors ORRI        5.00000%   
         Lessors Royalty        20.00000%             Total:   100.00000% 
 100.00000%

 

5.          Subsequent wells will be owned as follows:

 

   Working Interest   Net Revenue Interest            Farmors   00.00% 
 00.0000%             Richland   16.66%   12.4950%             Sun Delta 
 16.67%   12.5025%             Amerril   16.67%   12.5025%            
Steadfast   50.00%   37.5000%             Farmors ORRI        5.0000%        
    Lessors Royalty   _______    20.0000%             Total   100.00% 
 100.0000%

 

Exercise of Option and

Amendment to Farmout Agreement

Page 2 of 3

 

 

 

 

6.The Operating Agreement referenced in the Farmout Agreement is hereby amended
to conform to the provisions of this Agreement.

 

7.Address for notice for Steadfast shall be as follows:

 

  Steadfast Resources, LLC   c/o Rolfe Johnson, P.C.   1330 Post Oak Blvd.,
Suite 1600   Houston, Texas 77056-3072

 

8.Except as amended hereby, the Farmout remains in full force and effect:

 

EFFECTIVE as of the 3rd day of August, 2012.

 

BANCORP HOLDINGS, LLC CARRIER ACQUISITIONS, LLC     By: /s/ Walter Quinn By:/s/
John Lewis Walter Quinn, Manager John Lewis, Manager     LHMF, LLC RICHLAND
RESOURCES CORPORATION         By: /s/ Lane McNamara   By:   Lane McNamara,
Manager Kenneth A. Goggans, Chief Executive Officer      SUN DELTA, INC. AMERRIL
ENERGY, LLC     By: /s/ Matthew Battrick By: /s/ Ping He Matthew Battrick,
Director Ping He, President     LEON COUNTY MINERALS, LLC STEADFAST RESOURCES,
LLC     By: /s/ Lane McNamara By: /s/ J. Rolfe Johnson Lane McNamara, Manager J.
Rolfe Johnson, Member Manager        

 

Exercise of Option and

Amendment to Farmout Agreement

Page 3 of 3

 

 

 

